NUMBER 13-12-00545-CV

                              COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


                IN THE MATTER OF M. M., JR., A JUVENILE


                      On appeal from the Juvenile Court
                          of Victoria County, Texas.


                            MEMORANDUM OPINION

   Before Chief Justice Valdez and Justices Benavides and Longoria
            Memorandum Opinion by Chief Justice Valdez

      On June 20, 2011, the trial court, after conducting a hearing, found that

appellant, M.M. Jr., had engaged in delinquent conduct indicating a need for

supervision. The trial court placed M.M. on probation for a period of twelve months. On

May 15, 2012, the State filed a motion to modify disposition stating that M.M. had

violated various terms of his probation and requesting that the trial court revoke M.M.’s

probation. The trial court held a hearing on the State’s motion to modify disposition on

July 30, 2012. At the hearing, M.M. pleaded “true” to all of the alleged violations in

exchange for the State dropping a separate charge of burglary of a habitation against
him. M.M. stipulated to the evidence presented by the State. Based on M.M.’s plea of

“true” and the stipulations, the trial court found that the allegations in the State’s motion

to modify disposition had been proven by a preponderance of the evidence. The trial

court, after reviewing the State’s evidence, then placed M.M. in the Texas Juvenile

Justice Department’s care, custody, and control. M.M. filed a timely notice of appeal,

and as discussed below, his court-appointed counsel filed an Anders brief. We affirm.

                     I.     COMPLIANCE WITH ANDERS V. CALIFORNIA

       Pursuant to Anders v. California, 386 U.S. 738, 744 (1967), appellant’s court-

appointed appellate counsel has filed a brief with this Court, stating that he “diligently

searched the Reporter’s Record and Clerk’s Record in [this case], researched the law

applicable to the facts and issues presented, if any, and it is [his] personal opinion that

no reversible error is reflected by the record.” In In re D.A.S., the Texas Supreme Court

held that the Anders procedure applies to juvenile appeals and noted that although

juvenile-delinquency proceedings are classified as civil, they are quasi-criminal in

nature. 973 S.W.2d 296, 298–99 (Tex. 1998) (orig. proceeding).

       Counsel’s brief meets the requirements of Anders as it presents a professional

evaluation demonstrating why there are no arguable grounds to advance on appeal.

See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (“In Texas, an

Anders brief need not specifically advance ‘arguable’ points of error if counsel finds

none, but it must provide record references to the facts and procedural history and set

out pertinent legal authorities.”) (citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex.

App.—Corpus Christi 2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex.

Crim. App. 1991). In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim.



                                                 2
App. [Panel Op.] 1978), M.M.’s counsel has carefully discussed why, under controlling

authority, there are no reversible errors in the trial court’s judgment.                  Counsel has

informed this Court that he has:            (1) examined the record and found no arguable

grounds to advance on appeal; (2) served a copy of the brief and counsel’s motion to

withdraw on M.M.; and (3) informed M.M. of his right to review the record and to file a

pro se response.1 See Anders, 386 U.S. at 744; Stafford, 813 S.W.2d at 510 n.3; see

also In re Schulman, 252 S.W.3d at 409 n.23. More than an adequate period of time

has passed, and M.M. has not filed a pro se response. See In re Schulman, 252
S.W.3d at 409.

                                    II.     INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488
U.S. 75, 80 (1988). We have reviewed the entire record and counsel’s brief and have

found nothing that would arguably support an appeal.                   See Bledsoe v. State, 178
S.W.3d 824, 826–28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by

indicating in the opinion that it considered the issues raised in the briefs and reviewed

the record for reversible error but found none, the court of appeals met the requirement

of Texas Rule of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509. There is no

reversible error in the record. Accordingly, we affirm the trial court’s order.




        1
          The Texas Court of Criminal Appeals has held that “the pro se response need not comply with
the rules of appellate procedure in order to be considered. Rather, the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether the
case presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App.
2008) (quoting Wilson v. State, 955 S.W.2d 693, 696–97 (Tex. App.—Waco 1997, no pet.)).


                                                        3
                                    III.    MOTION TO WITHDRAW

        In accordance with Anders, M.M.’s attorney has asked this Court for permission

to withdraw as counsel. See Anders, 386 U.S. at 744; see also In re Schulman, 252
S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80 (Tex. App.—Dallas

1995, no pet.) (noting that “[i]f an attorney believes the appeal is frivolous, he must

withdraw from representing the appellant.                 To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.”) (citations omitted)). We grant counsel’s

motion to withdraw.

        Within five days of the date of this Court’s opinion, counsel is ordered to send a

copy of this Court’s opinion and judgment to M.M. and to advise him of his right to file a

petition for further review.2 See TEX. FAM. CODE ANN. § 56.01(a) (West Supp. 2011);

see also TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 412 n.35; Ex parte

Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).

                                                                 ___________________
                                                                 ROGELIO VALDEZ
                                                                 Chief Justice

Delivered and filed the
9th day of May, 2013.




        2
           No substitute counsel will be appointed. Should M.M. wish to seek further review of this case by
the Texas Supreme Court, he must either retain an attorney to file a petition for review or file a pro se
petition for review.


                                                        4